Citation Nr: 1700773	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for pseudotumor cerebri with optic disc edema, papilledema.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for headaches, due to pseudotumor cerebri.

3.  Entitlement to an effective date earlier than September 17, 2010 for the award of service connection for pseudotumor cerebri with optic disc edema, papilledema.

4.  Entitlement to an effective date earlier than September 17, 2010 for the award of service connection for headaches, due to pseudotumor cerebri.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 2000 to May 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Portland, Oregon, which, in pertinent part, granted service connection for pseudotumor cerebri and related headaches, and assigned initial noncompensible disability ratings from September 17, 2010, the date of claim for service connection.  The rating decision also denied service connection for hearing loss.

The Board notes that in the February 2012 notice of disagreement (NOD) the Veteran disagreed with the effective dates assigned for both the pseudotumor cerebri and related headaches; however, the October 2012 statement of the case (SOC) only framed the issue as entitlement to an earlier effective date for headaches, secondary to pseudotumor cerebri, prior to September 17, 2010.  As service connection for both pseudotumor cerebri with optic disc edema, papilledema, and headaches stem from the same service connection claim for pseudotumor cerebri, and, discussed below, as the earliest effective date available at law has been assigned for both service-connected disabilities, there is no prejudice to the Veteran in the Board addressing both earlier effective date issues at this time.

In the December 2012 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  A Board hearing was subsequently scheduled for April 3, 2014.  Prior to the hearing, in a March 2014 letter, the Veteran advanced not being able to attend the hearing and not wishing to reschedule.  The Veteran requested that the case be forwarded to the Board for a decision.  As such, the Board finds there is no hearing request pending at this time as the previous request has been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of higher initial ratings for pseudotumor cerebri with optic disc edema, papilledema, and headaches, due to pseudotumor cerebri, and service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service from May 2000 to May 2005. 

2.  The Veteran's formal claim for service connection for pseudotumor cerebri, which included the issue of service connection for related headaches, was received on September 17, 2010.
 
3.  On or about January 30, 2009, VA received an informal claim for service connection for pseudotumor cerebri with secondary disabilities of headaches, vision problems, and reduced mental functions, from the Veteran's then representative.

4.  On February 5, 2009, VA sent the Veteran and representative a letter informing that the Veteran must complete and submit the enclosed VA Form 21-526, Veterans Application for Compensation and/or Pension, within one year of the date of the letter in order for the Veteran to be assigned an effective date of January 30, 2009; otherwise the effective date would be the date of receipt of the application.

5.  No formal claim was received prior to September 17, 2010, which was more than one year after the February 5, 2009 VA effective date information letter and related documentation was sent to the Veteran and representative.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 17, 2010 for the award of service connection for pseudotumor cerebri with optic disc edema, papilledema, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014 & 2016).

2.  The criteria for an effective date prior to September 17, 2010 for the award of service connection for headaches, due to pseudotumor cerebri, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the Board is remanding the increased rating and service connection issues on appeal, no further discussion of VA's duties to notify and to assist is necessary as to those issues. 

As to the question of earlier effective dates for the service-connected disabilities on appeal, because this issue arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. 
§ 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Dates for Service Connection for 
Pseudotumor Cerebri and Related Headaches

In the April 2012 NOD, the Veteran advanced that the effective date for service connection for pseudotumor cerebri with optic disc edema, papilledema, and headaches should have been established on May 23, 2005, the day after separation from service.  The Veteran advanced that these disabilities were noted at separation from service; therefore, service-connection was warranted at that time.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155 (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2016).

Pursuant to law and regulation in effect at the time of the Veteran's claim for benefits, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date the application form was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

The Veteran had active service from May 2000 to May 2005.  On or about January 30, 2009, VA received an informal claim for service connection for pseudotumor cerebri with secondary disabilities of headaches, vision problems, and reduced mental functions from the Veteran's then representative.  Subsequently, on February 5, 2009, VA sent the Veteran and representative a letter informing that the Veteran must complete and submit the enclosed VA Form 21-526, Veterans Application for Compensation and/or Pension, within one year of the date of the letter in order for the Veteran to be assigned an effective date of January 30, 2009; otherwise the effective date would be the date of receipt of the application.

No new documentation was received from either the Veteran or the representative until September 17, 2010, when VA received a formal claim for service connection for pseudotumor cerebri, which included the issue of service connection for related headaches.  As such, no formal claim was received prior to September 17, 2010, which was more than one year after the February 5, 2009 VA effective date information letter and related documentation was sent to the Veteran and representative.  Further, the claim form reflects that the Veteran answered "yes" to the question "Have you ever filed a claim with VA?"; however, the Veteran noted that the previous claims were simply requests for home loan and educational benefits.  This statement is consistent with the record.

Pseudotumor cerebri and the related headaches have been shown to have originated during active service; therefore, the question to be determined is the date of receipt of the Veteran's claim for service connection for pseudotumor cerebri and related disabilities.  Per the above discussion, the Veteran's formal claim for service connection for pseudotumor cerebri and related disabilities was received by VA on September 17, 2010, approximately five years after service separation, and over one year after VA's receipt of the January 30, 2009 informal claim and subsequently issued February 5, 2009 VA effective date information letter.  As such, the appropriate effective date for the award of service connection for pseudotumor cerebri and the related headaches is September 17, 2010, the date of receipt of the original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155 (2014), 3.400(b)(2)(i).

As discussed above, the Veteran has advanced that the effective date should be set on May 23, 2005, the day after separation from service, as these disabilities were noted at separation from service.  Review of the Veteran's service treatment records reflect diagnosis and treatment for pseudotumor cerebri and the related headaches from January to April 2005; however, having reviewed the relevant evidence of record, there is no indication that the Veteran explicitly or implicitly stated an intention to apply for service connection for pseudotumor cerebri and related disabilities upon separating from service.

The Board is sympathetic to the Veteran's contention that the effective date for the pseudotumor cerebri and the related headaches should go back to service separation as the Veteran was treated for such disabilities during service; however, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  While entitlement to service connection arose earlier, when there was a diagnosis of pseudotumor cerebri and the related headaches, the date entitlement arose does not decide the effective date in this case; the date of claim does.  The controlling regulation clearly and specifically provides that the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in May 2005, and no claim for service connection for pseudotumor cerebri and related disabilities was filed within one year of service separation.  VA first received an informal claim as to these disabilities on or about January 30, 2009, and VA subsequently issued a VA effective date information letter and related documentation on February 5, 2009, informing the Veteran that the enclosed VA Form 21-526, Veterans Application for Compensation and/or Pension, had to be completed and submitted within one year of the date of the letter in order for the Veteran to be assigned an effective date of January 30, 2009; otherwise the effective date would be the date of receipt of the application.  Subsequently, a formal claim for service connection for pseudotumor cerebri and related disabilities was received by VA on September 17, 2010, more than a year after VA sent the February 5, 2009 informational letter and required documentation.  There is no earlier date on which a service connection claim can be inferred.  The relevant 2005 service treatment records do not constitute an informal claim for service connection for pseudotumor cerebri and related disabilities.

On these facts, because the earliest effective date legally possible has been assigned under 38 C.F.R. §§ 3.400(q)(2), 3.400(r), and no effective date for the award of service connection earlier than September 17, 2010 (date of receipt of formal claim for service connection for pseudotumor cerebri and related disabilities) is assignable, the appeal for an earlier effective date as to the issues of service connection for pseudotumor cerebri with optic disc edema, papilledema, and headaches, due to pseudotumor cerebri, is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  For these reasons, the Board concludes that an effective date prior to September 17, 2010 for the award of service connection is not warranted for either disability as a matter of law.


ORDER

An effective date prior to September 17, 2010 for the award of service connection for pseudotumor cerebri with optic disc edema, papilledema, is denied.

An effective date prior to September 17, 2010 for the award of service connection for headaches, due to pseudotumor cerebri, is denied.


REMAND

Service Connection for Hearing Loss

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2016.

Further, VA received a private treatment letter dated November 2015 from a 
Dr. G.N., who noted treating the Veteran for pseudotumor cerebri and migraine headaches.  Dr. G.N. advanced that the Veteran was currently experiencing worsening headaches and other symptoms related to the treatment of pseudotumor cerebri.  It does not appear that VA has received copies of Dr. G.N.'s treatment records, which are relevant to the rating issues on appeal.  As such, remand is necessary to obtain these outstanding treatment records.

Additionally, the Veteran appears to receive regular eye treatment from KP.  In fact, a July 2014 private treatment record noted that the Veteran should return for a new examination in July 2016.  On remand the AOJ should attempt to obtain any new KP ophthalmological records.  

New VA Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA examination related to the rating issues on appeal in August 2011.  The November 2015 treatment letter from Dr. G.N., discussed above, indicates that the service-connected pseudotumor cerebri and related residuals, including headaches, may have worsened since that examination.  As such, remand is necessary to obtain a new examination.

Issuance of SOC for Service Connection for Hearing Loss

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In the February 2012 NOD, the Veteran disagreed "with all adjudicative determinations" in the February 2012 notice letter, disagreed with "all issues resolved or ignored by the decision and wish appellate review," and the "notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded."  As the Veteran did not specifically exclude the issue of service connection for hearing loss, the notice of disagreement includes the denial of service connection for hearing loss.  In contrast, the Veteran specifically excluded the initial rating for tinnitus, specifying that he did not disagree with the rating assigned for tinnitus.  As such, considering the language and context of this statement, the Board will find that the Veteran has submitted a timely NOD to the issue of service connection for hearing loss.

Accordingly, the issues of higher initial ratings for pseudotumor cerebri with optic disc edema, papilledema, and headaches, due to pseudotumor cerebri, and service connection for hearing loss are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request information as to any additional private treatment for pseudotumor cerebri and related residuals, to include headaches, which may have been received.  In particular, the AOJ should request copies of all pseudotumor cerebri and related residual symptom records from Dr. G.N., and any new ophthalmological records from KP.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of pseudotumor cerebri and related residuals, not already of record, for the period from April 2016.

3.  Schedule the appropriate VA examination(s) to assist in determining the current level of severity of the service-connected pseudotumor cerebri with optic disc edema, papilledema, and headaches, due to pseudotumor cerebri, on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner(s) should report the extent of all pseudotumor cerebri symptoms, to include headache and visual symptoms, in accordance with VA rating criteria.

4.  Then readjudicate the issues of a higher (compensable) initial disability rating for pseudotumor cerebri with optic disc edema, papilledema, and a higher (compensable) initial disability rating for headaches, due to pseudotumor cerebri.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

5.  Issue a statement of the case addressing the issue of service connection for hearing loss.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


